DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 8-19) in the reply filed on March 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on October 2. 2021 is acknowledged. A signed copy is applied to this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

	The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:

1)  the quantity of experimentation necessary,
2)  the amount of direction or guidance provided,
3)  the presence or absence of working examples,
4)  the nature of the invention,
5)  the state of the prior art,
6)  the relative skill of those in the art,
7)  the predictability of the art, and
8)  the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention, state and predictability of the art, and relative skill of those in the art

The invention relates to treating neurological conditions, symptoms, and comorbidity.  Neurological conditions include a very broad range of disorders with vastly different conditions, symptoms and comorbidity, including Alzheimer’s disease/dementia, brain tumors, multiple sclerosis, stroke, migraine, headaches, pain disorders, peripheral nerve disorders, epilepsy, obsessive compulsive disorder and ALS. The relative skill of those in the art is high, specifically that of an neurologist, vascular surgeon, psychiatrist, nurse practioner, physical therapist, occupational therapist, speech therapist, or Ph.D researcher, for example  That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites Medline Plus, Neurosciences Medical Encyclopedia, accessed April 15, 2022.  The Medline Plus article discloses a number of medical conditions can affect the nervous system, including tumors, degenerative diseases, epilepsy, head injuries, mental disorders, infections and stroke.  Treatment for such disorders is very specific and specialized based on the condition itself. For example, endovascular embolism can be used to treat cerebral aneurysms, radiation for tumors, needle biopsies, microsurgeries, medicines, deep brain stimulation, rehabilitation, and spinal surgeries. 
That article plainly demonstrates that the art of any treatment of a neurological disorder is extremely unpredictable.  

2.	The breadth of the claims

	The claims vary in breadth, some (such as claims 8-10 and 14-19) vary broadly, reciting the treatment of neurological conditions, symptoms and comorbidity.  Others, such as claims 11-12, are more narrow, reciting neurodevelopmental disease, neurodegenerative disease, and neurological infections/inflammation.  All, however, are extremely broad insofar as they do not disclose specific conditions but rather a large genus of conditions with numerous symptoms and effects. The instant claims and the instant specification do not disclose treatment of any specific symptom or condition.

3.  The amount of direction or guidance provided and the presence or absence of working examples

	The specification provides no direction or guidance for determining the particular administration regimes (dosages, timing, administration routes, etc.) necessary to treat all of the various diseases claimed, particularly in humans.  There are no working examples for treating any neurological condition. The only example in the instant specification is a preparation of a nasally administered composition, however, there is no disclosure of this composition being administered or any treatment plan of a specific condition. Thus, the applicant at best has provided specific direction for the preparation of a composition but no guidance for treatment of any condition with said composition.  Applicant has no identified any specific pathway or mechanism of action relating to all neurological conditions which would reasonably provide any reliable method of treatment.  No reasonably specific guidance is provided concerning useful therapeutic protocols for any neurological condition, symptom, or comorbidity.

	4.	The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed method of treatment could be predictably used as a viable method for treating ANY neurological condition, symptom, or comorbidity as inferred in the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615